 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1382 
In the House of Representatives, U. S.,

May 25, 2010
 
RESOLUTION 
Expressing sympathy to the families of those killed by North Korea in the sinking of the Republic of Korea Ship Cheonan, and solidarity with the Republic of Korea in the aftermath of this tragic incident. 
 
 
Whereas, on March 26, 2010, the Republic of Korea Ship (ROKS) Cheonan was sunk by an external explosion in the vicinity of Baengnyeong Island, Republic of Korea; 
Whereas of the 104 members of the crew of the ROKS Cheonan, 46 were killed in this incident, including 6 lost at sea; 
Whereas, on April 25, 2010, the Government of the Republic of Korea commenced a 5-day period of mourning for these 46 sailors; 
Whereas, on May 20, 2010, the Government of the Republic of Korea released an international investigation report on the circumstances surrounding the sinking of the ROKS Cheonan; 
Whereas the report, conducted by 74 experts, including 24 from the international community and 50 from the Republic of Korea, found conclusive evidence that the sinking of the ROKS Cheonan was the result of a torpedo attack made by North Korea, in clear violation of the Korean War Armistice Agreement; 
Whereas the alliance between the United States and the Republic of Korea has been a vital anchor for security and stability in Asia for more than 50 years; and 
Whereas the United States and the Republic of Korea are bound together by the shared values of democracy and the rule of law: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its sympathy and condolences to the families and loved ones of the sailors of the Republic of Korea Ship (ROKS) Cheonan who were killed in action on March 26, 2010; 
(2)stands in solidarity with the people and the Government of the Republic of Korea in the aftermath of this tragic incident; 
(3)reaffirms its enduring commitment to the alliance between the Republic of Korea and the United States and to the security of the Republic of Korea; 
(4)supports the findings and conclusions of the investigation report released by the Government of the Republic of Korea on May 20, 2010; 
(5)condemns North Korea in the strongest terms for sinking the ROKS Cheonan; 
(6)calls for an apology by North Korea for its hostile acts and a commitment by North Korea never to violate the Korean War Armistice Agreement again; 
(7)urges the international community to provide all necessary support to the Republic of Korea as the Government of the Republic of Korea prepares to respond to the actions committed by North Korea, which led to sinking of the ROKS Cheonan; 
(8)urges the international community to fully and faithfully implement all United Nations Security Council Resolutions pertaining to security on the Korean Peninsula, including United Nations Security Council Resolution 1695 (2006), United Nations Security Council Resolution 1718 (2006), and United Nations Security Council Resolution 1874 (2009); and 
(9)further urges the United States, in coordination with its allies and partners, to take other appropriate actions in response to the sinking of the ROKS Cheonan and other hostile acts of North Korea. 
 
Lorraine C. Miller,Clerk.
